

115 HR 4453 IH: To provide a process by which certain wounded warriors who face medical discharge from the Armed Forces may instead continue to serve in the Armed Forces as remotely piloted aircraft pilots or remotely piloted aircraft sensor operators in the Air Force.
U.S. House of Representatives
2017-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4453IN THE HOUSE OF REPRESENTATIVESNovember 17, 2017Mr. Pearce introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide a process by which certain wounded warriors who face medical discharge from the Armed
			 Forces may instead continue to serve in the Armed Forces as remotely
			 piloted aircraft pilots or remotely piloted aircraft sensor operators in
			 the Air Force.
	
		1.Service of wounded warriors as remotely piloted aircraft pilots or remotely piloted aircraft sensor
			 operators in the Air Force
 (a)Program requiredThe Secretary of the Air Force shall establish a program under which a qualified wounded warrior who faces retirement or separation from the Armed Forces for physical disability may continue, in lieu of such retirement or separation, to serve in the Armed Forces as a remotely piloted aircraft pilot or remotely piloted aircraft sensor operator in the Air Force.
			(b)Eligibility qualifications
 (1)Modification of physical requirementsIn the case of wounded warriors only, the Secretary of the Air Force shall modify the physical fitness requirements applicable to a wounded warrior who is seeking to serve, or is serving, as a remotely piloted aircraft pilot or remotely piloted aircraft sensor operator if the wounded warrior is incapable of meeting such requirements, such as completing an annual physical training test, due to the service-related disability, but otherwise satisfies the remotely piloted aircraft medical standard.
 (2)Medical waiversThe restriction on medical waivers contained in section 6.4.5.1 of Air Force Instruction 48–123 shall not apply to the program required by this section.
 (3)Continued applicability of other requirementsTo serve as a remotely piloted aircraft pilot or remotely piloted aircraft sensor operator, a wounded warrior applicant would still have to pass—
 (A)the applicable Air Force Officer Qualifying Test or Armed Services Vocational Aptitude Battery; and (B)the applicable security and mental health requirements.
 (4)Automatic disqualificationA wounded warrior may not be selected to serve, or continue to serve, as a remotely piloted aircraft pilot or remotely piloted aircraft sensor operator if the Secretary of the Air Force determines that—
 (A)the wounded warrior presents a hazard to flying safety or mission completion; (B)performance of the duty would be hazardous to the health of the wounded warrior; or
 (C)the wounded warrior is diagnosed with post-traumatic stress disorder, traumatic brain injury, or any other mental disorder that could hinder mission performance.
 (c)Priority for certain wounded warriorsIn selecting wounded warriors to serve as a remotely piloted aircraft pilot or remotely piloted aircraft sensor operator, the Secretary of the Air Force shall give priority to wounded warriors whose disability was incurred—
 (1)in the line of duty in a combat zone designated by the Secretary of Defense; or (2)during the performance of duty in combat-related operations as designated by the Secretary of Defense.
 (d)Transfer authorityIn the case of a wounded warrior who is not a member of the Air Force, the Secretary of the Air Force shall cooperate with the Secretary concerned having jurisdiction over the wounded warrior to transfer the wounded warrior from the other Armed Force to the Air Force to permit the wounded warrior to be selected for the program under this section.
 (e)Wounded warrior definedIn this section, the term wounded warrior means a member of the Armed Forces who— (1)is unfit to perform the duties of the member’s office, grade, rank, or rating because of physical disability incurred in the line of duty; and
 (2)is under consideration for retirement or separation under chapter 61 of title 10, United States Code, or has been placed on the temporary disability retired list.
				